J-S81034-18, J-S81035-18, J-S81036-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
             v.                         :
                                        :
                                        :
 GERALDELAINE DAUGHERTY                 :
                                        :
                   Appellant            :   No. 808 MDA 2018

           Appeal from the Judgment of Sentence April 18, 2018
   In the Court of Common Pleas of Bradford County Criminal Division at
                     No(s): CP-08-CR-0000691-2017

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
             v.                         :
                                        :
                                        :
 GERALDELAINE DAUGHERTY                 :
                                        :
                   Appellant            :   No. 809 MDA 2018

           Appeal from the Judgment of Sentence April 18, 2018
   In the Court of Common Pleas of Bradford County Criminal Division at
                     No(s): CP-08-CR-0000692-2017

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
             v.                         :
                                        :
                                        :
 GERALDELAINE DAUGHERTY                 :
                                        :
                   Appellant            :   No. 810 MDA 2018

           Appeal from the Judgment of Sentence April 18, 2018
   In the Court of Common Pleas of Bradford County Criminal Division at
                     No(s): CP-08-CR-0000693-2017


BEFORE:   STABILE, J., DUBOW, J., and STEVENS*, P.J.E.

____________________________________
* Former Justice specially assigned to the Superior Court.
J-S81034-18, J-S81035-18, J-S81036-18



MEMORANDUM BY STEVENS, P.J.E.:                   FILED FEBRUARY 05, 2019

       Appellant Geraldelaine Daugherty appeals from the judgments of

sentence entered in the Court of Common Pleas of Bradford County on April

18, 2018, at which time she was sentenced to an aggregate term of nineteen

(19) months to fifty-two (52) months in prison1 following her guilty pleas in

three separate dockets.2 Appellant’s counsel also has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), and its Pennsylvania counterpart

Commonwealth v. Santiago, 602 Pa. 159, 978 A.2d 349 (2009) (hereinafter

“Anders Brief”) together with a Petition to Withdraw as Counsel and a letter

advising Appellant of her rights pursuant to Commonwealth v. Millisock,

873 A.2d 748 (Pa.Super. 2005).3 Following our review, we grant counsel’s

petition to withdraw and affirm the judgment of sentence.

____________________________________________


1 The April 18, 2018, Sentencing Order designates the aggregate minimum
sentence as nineteen (19) months; however, the court initially failed to
provide proper credit when calculating it. In its Amended Sentencing Orders
entered on May 25, 2018, the trial court made the necessary correction of the
aggregate minimum sentence to fourteen (14) months, eight (8) days.
2 These appeals were filed prior to Commonwealth v. Walker, ___ Pa. ____,

185 A.3d 969 (2018) (holding Pa.R.A.P. 341(a) and its Note require filing of
separate notices of appeal when a single order resolves issues arising on more
than one trial court docket; prospective to June 1, 2018, notices of appeal
that fail to comply with Rule 431 and its Note shall result in quashal of the
appeal). Notwithstanding, the trial court entered three separate sentencing
orders at three trial court docket numbers, and Appellant filed a separate
notice of appeal for each lower court docket number. For ease of review, we
have consolidated the three appeals sua sponte. See Pa.R.A.P. 513.
3 Anders set forth the requirements for counsel to withdraw from

representation on direct appeal, and our Supreme Court applied Anders in
Santiago.



                                           -2-
J-S81034-18, J-S81035-18, J-S81036-18



        Appellant was charged with one count of Defiant Trespass in case

number CP-08-CR-0000691-2017, one count of Retail Theft in case number

CP-08-CR-0000692-2017, and one count of Retail Theft in case number CP-

08-CR-0000693-2017.4 On January 8, 2018, Appellant entered open guilty

pleas to the three charges, and the remaining counts with which Appellant had

been charged were to be dismissed at sentencing. N.T. Guilty Plea, 1/8/18,

at 1.

        Prior to accepting her plea, the trial court had Appellant duly sworn and

called as a witness following which it asked her a series of questions.

Appellant was handed and acknowledged signing a completed written plea

colloquy on January 8, 2018. Id. at 2. Appellant further indicated she had

had sufficient time to review the document with her attorney and had no

questions regarding the same. Id. While Appellant explained that she had

taken medication for “anxiety, bipolar, depression; a little bit of everything I

guess[,]” she stated she did not take her medications that day and that she

understood the purpose for which she was in court. Id. at 2-3.

        The trial court defined the crimes of Retail Theft and Defiant Trespass

for Appellant and explained that before it may accept her plea, she must be

asked her about the circumstances surrounding each of the charges to which

she would be pleading guilty.          The Commonwealth proceeded to question

Appellant concerning its allegations against her, and Appellant admitted to

____________________________________________


4   18 Pa.C.S.A. §§ 5303(b)(1)(i), 3929(a)(1) and 3929(a)(1), respectively.

                                           -3-
J-S81034-18, J-S81035-18, J-S81036-18



having committed the criminal acts. Id. at 3-7. The trial court then informed

Appellant of the maximum sentence she could receive were she convicted of

each crime.    Id. at 7-8.     The court further clarified that the sentences

Appellant was to receive could be imposed consecutively. Id. at 8.

      Appellant indicated she was entering her guilty pleas knowingly and

voluntarily and that no one had forced or threatened her to do so. Id. at 8.

The trial court found Appellant’s pleas to be knowing, voluntary, intelligent,

and supported by the facts she had placed on the record. Id. at 8-9. The

court scheduled a sentencing date and directed the Bradford County Probation

Department to prepare a Presentence Investigation             Report (PSI) in

anticipation of sentence. Id. at 9.

      On April 16, 2018, Appellant was sentenced to three (3) months to

twelve (12) months in prison for Defiant Trespass, eight (8) months to twenty-

four (24) months in prison for Retail Theft at CP-08-CR-0000692-2017, and

eight (8) months to sixteen (16) months in prison for Retail Theft at CP-08-

CR-0000693-2017. Prior to imposing its sentence, the trial court highlighted

on the record Appellant’s extensive criminal history as revealed in the PSI

report. N.T. Sentencing, 4/16/18, at 4-5. The trial court indicated its intention

was that each of the three sentences was to be served consecutively so that

the aggregate minimum sentence shall be nineteen (19) months and the




                                      -4-
J-S81034-18, J-S81035-18, J-S81036-18



aggregate maximum sentence shall be fifty-two (52) months. Id. at 8.5 The

trial court explained the rationale underlying its sentence as follows:

                The [c]ourt’s reasons for sentencing. I’ll incorporate the
        pre-sentence investigation into the [c]ourt’s reasons for
        sentencing.      Unfortunately [Appellant’s] prior record has placed
        her as a prior record score of 5, yielding the standard ranges that
        were mentioned earlier. All the sentences do fall within the
        standard range. [Appellant] continuously commits thefts, she
        was-the matter at 693 was pending, that was in March of 2017
        and then she went on to commit another offense on August 31st,
        actually two separate times, even after she was told not to return
        to the store, that’s where the defiant trespass comes- comes in,
        it’s a felony of the third degree.
                She’s asking here for lenience, I don’t see how any leniency
        can be provided. These are sentences within the standard range,
        they’re not even at the high end of the standard range, sooner or
        later this-[Appellant]- was going to have to face these types of
        incarceration given her consistent theft offenses. She’s asking for
        an opportunity to obtain help, like I said the first offense was back
        in March of 2017 and then August so she’s had over a year to seek
        rehabilitation and seek the help she seems to so desperately want
        here today as she’s facing a state sentence. Unfortunately that’s
        not going to happen here. She will-there will be different types of
        programs that she’ll be able to find that hopefully will help her be
        rehabilitated in a state correctional facility.
                So after considering all the facts and circumstances, the
        cases that she’s being sentenced for today, the [c]ourt did find
        that it was in-very appropriate to be sentenced in the standard
        range to a period of total confinement. And that will conclude the
        [c]ourt’s reasons for sentencing.

Id. at 8-9.

        Appellant filed notices of appeal on May 16, 2018. On June 15, 2018,

the trial court entered its Orders directing Appellant to file concise statements



____________________________________________


5   As noted previously, the aggregate minimum sentence has been corrected.

                                           -5-
J-S81034-18, J-S81035-18, J-S81036-18


of matters complained of on appeal pursuant to Pa.R.A.P. 1925(b), and

Appellant filed the same on July 9, 2018. Therein, Appellant challenged the

voluntariness of her plea along with the legality and appropriateness of her

sentence. However, counsel also stated that after a review of the transcripts,

the plea and sentencing orders, and the PSI report, it was his intention to file

an Anders/McClendon Brief with regard to the issues raised on appeal.

      Counsel initially filed only an Anders Brief on October 29, 2018. In a

per curiam Order filed on November 7, 2018, this Court directed counsel

additionally to file a petition to withdraw as counsel and provide Appellant with

a copy of the petition. We further instructed counsel to provide Appellant with

a letter advising her of her right to proceed pro se or with private counsel

pursuant to Commonwealth v. Millisock, 873 A.2d 748 (Pa.Super. 2005),

and to provide this Court with a copy of the notification.   Counsel complied,

filing the petition which contains proof of service on Appellant and letter with

this Court on November 19, 2018.        The Commonwealth has not filed an

appellate brief.

      The Anders Brief contains the following “Statement of Questions

Involved”:

      1.     Whether [ ] Appellant’s plea was knowing, voluntary and
             intelligent.

      2.     Whether the sentence imposed was appropriate given the
             circumstances of this case.

      3.     Whether [ ] Appellant’s sentence was legal and within the


                                      -6-
J-S81034-18, J-S81035-18, J-S81036-18


            Sentencing Guidelines       for   the   Commonwealth       of
            Pennsylvania.

Brief for Appellant at 3.

      Prior to addressing any question raised on appeal, we must first resolve

counsel's petition to withdraw. Commonwealth v. Goodwin, 928 A.2d 287,

290 (Pa.Super. 2007) (en banc); see also Commonwealth v. Rojas, 874
A.2d 638, 639 (Pa.Super. 2005) (citation omitted) (stating “[w]hen faced with

a purported Anders brief, this Court may not review the merits of the

underlying issues without first passing on the request to withdraw.”). There

are procedural and briefing requirements imposed upon an attorney who

seeks to withdraw on appeal pursuant to which counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the brief to the defendant; and 3) advise the defendant that he
      or she has the right to retain private counsel or raise additional
      arguments that the defendant deems worthy of the court's
      attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.Super. 2013) (en

banc) (citation omitted). In addition, our Supreme Court in Santiago stated

that an Anders Brief must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel's conclusion that the appeal is frivolous; and (4) state
      counsel's reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.


                                     -7-
J-S81034-18, J-S81035-18, J-S81036-18


Santiago, supra at 178-79, 978 A.2d at 361. Counsel also must provide the

appellant with a copy of the Anders Brief, together with a letter that advises

the appellant of his or her right to “(1) retain new counsel to pursue the

appeal; (2) proceed pro se on appeal; or (3) raise any points that the appellant

deems worthy of the court's attention in addition to the points raised by

counsel in the Anders brief.” Commonwealth v. Nischan, 928 A.2d 349,

353 (Pa.Super. 2007) (citation omitted). Substantial compliance with these

requirements is sufficient. Commonwealth v. Wrecks, 934 A.2d 1287, 1290

(Pa.Super. 2007).

      Herein, as previously stated, counsel first filed an Anders Brief on

October 29, 2018, and pursuant to this Court’s Order, his Petition to Withdraw

as Counsel followed on November 19, 2018. In his Petition, counsel states

that after a conscientious examination of the record and communication with

Appellant, he has determined that an appeal herein is frivolous. See Petition

to Withdraw as Counsel at ¶ 2.      Counsel further explains that he notified

Appellant of the withdrawal request and forwarded a copy of the Anders Brief

to Appellant together with a letter explaining her right to proceed pro se or

with new, privately-retained counsel to raise any additional points or

arguments that Appellant believed had merit. See id. at ¶¶ 3-5; see also

attached Letter to Appellant. Counsel indicates that a copy of the Petition to

Withdraw as Counsel and notice letter were served on Appellant, and these

documents correctly inform Appellant of her rights.


                                     -8-
J-S81034-18, J-S81035-18, J-S81036-18


      In the Anders Brief, counsel provides a summary of the facts and

procedural history of the case with citations to the record, refers to evidence

of record that might arguably support the issues raised on appeal, provides

citations to relevant case law, and states his reasoning and conclusion that

the appeal is wholly frivolous. See Anders Brief at 9-18. Accordingly, counsel

has complied with all of the technical requirements of Anders and Santiago.

As Appellant filed neither a pro se brief nor a counseled brief with new,

privately-retained counsel, we proceed to examine the issues of arguable

merit identified in the Anders Brief.

      Therein,   counsel   first   challenges   whether    Appellant   knowingly,

voluntarily and intelligently entered her plea.      Anders Brief at 9-11.      In

considering this claim, we bear in mind the following:

      The Pennsylvania Rules of Criminal Procedure mandate pleas be
      taken in open court and require the court to conduct an on-the-
      record colloquy to ascertain whether a defendant is aware of his
      rights and the consequences of his plea. Under Rule 590, the court
      should confirm, inter alia, that a defendant understands: (1) the
      nature of the charges to which he is pleading guilty; (2) the factual
      basis for the plea; (3) he is giving up his right to trial by jury; (4)
      and the presumption of innocence; (5) he is aware of the
      permissible ranges of sentences and fines possible; and (6) the
      court is not bound by the terms of the agreement unless the court
      accepts the plea. The reviewing [c]ourt will evaluate the adequacy
      of the plea colloquy and the voluntariness of the resulting plea by
      examining the totality of the circumstances surrounding the entry
      of that plea. Pennsylvania law presumes a defendant who entered
      a guilty plea was aware of what he was doing, and the defendant
      bears the burden of proving otherwise.

Commonwealth v. Kpou, 153 A.3d 1020, 1023–24 (Pa.Super. 2016)

(internal citations and quotation marks omitted). “[A] defendant is bound by

                                        -9-
J-S81034-18, J-S81035-18, J-S81036-18


the   statements    which   [s]he   makes    during   h[er]   plea   colloquy.”

Commonwealth v. Barnes, 687 A.2d 1163, 1167 (Pa.Super. 1996)

(citations omitted). As such, a defendant may not assert grounds for

withdrawing the plea that contradict statements made when she entered the

plea. Id. (citation omitted).

      Appellant's argument that her guilty plea was not knowing, voluntary

and intelligent is wholly unsupported by the record. As stated previously, the

trial court went to great lengths to ensure Appellant understood the nature of

the pending charges against her, the circumstances that led to those charges,

and the maximum sentences she could receive were she convicted of each

crime. Appellant, who also completed an extensive written plea colloquy,

indicated she had not been coerced by anyone to enter her plea and that she

was entering the same knowingly and voluntarily. N.T. Guilty Plea, 1/8/18,

at 1-9. As a result, Appellant has failed to meet her burden of showing she

was unaware of her rights or the consequences of her plea.

      Counsel’s second claim questions whether Appellant’s sentence was

appropriate under the circumstances of the case, which implicates the

discretionary aspects of Appellant’s sentence.    Anders Brief at 12.      The

following principles apply to our consideration of whether Appellant’s claim

raises a viable challenge to the discretionary aspects of her sentence:

      An appellant is not entitled to the review of challenges to the
      discretionary aspects of a sentence as of right. Rather, an
      appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction. We determine whether the

                                    - 10 -
J-S81034-18, J-S81035-18, J-S81036-18


      appellant has invoked our jurisdiction by considering the following
      four factors:

           (1) whether appellant has filed a timely notice of appeal;
           (2) whether the issue was properly preserved at
           sentencing or in a motion to reconsider and modify
           sentence; (3) whether appellant’s brief has a fatal
           defect; and (4) whether there is a substantial question
           that the sentence appealed from is not appropriate
           under the Sentencing Code.

Commonwealth v. Samuel, 102 A.3d 1001, 1006-07 (Pa.Super. 2014)

(citations omitted).

      Appellant has waived an attack on the discretionary aspects of her

sentences as a result of her failure to raise such a claim before the trial court.

Although Appellant filed timely notices of appeal, she filed no post-sentence

motions and made no objections at the sentencing hearing following the

imposition of her sentence. See Pa.R.Crim.P. 720.

      Moreover, even if we were to overlook waiver, any issue related to the

discretionary aspects of Appellant’s sentence affords her no relief, for her

aggregate sentence was within the standard range of the Sentencing

Guidelines, the trial court had the benefit of a PSI report, and the court stated

the reasons for its sentence on the record. See Commonwealth v. Moury,

992 A.2d 162, 171-72 (Pa.Super. 2010) (recognizing precedent that where

the trial court had the benefit of a PSI report, its imposition of consecutive

rather than concurrent sentences in the standard range, absent more, cannot

be considered excessive or unreasonable). Accordingly, this issue as framed

by counsel in the Anders Brief has been waived and, notwithstanding, its

                                     - 11 -
J-S81034-18, J-S81035-18, J-S81036-18


pursuit on direct appeal would be wholly frivolous. See Commonwealth v.

Kalichak, 943 A.2d 285, 289, 291 (Pa.Super. 2008).

     Finally, counsel asserts a challenge to the legality of Appellant’s sentence,

and our review of the record indicates no irregularity in that regard. As the

trial court explained, prior to imposing its sentence, it reviewed the PSI report

and the Sentencing Guidelines.          Trial Court Opinion, filed 9/11/18, at 3.

Appellant had a prior record score of 5 which yielded a standard range

sentence of RS to six (6) months in prison on the Criminal Trespass charge

and a standard range sentence of six (6) months to sixteen (16) months in

prison for each Retail Theft charge. Id. Therefore, the aggregate prison term

of fourteen (14) months, eight (8) days to fifty-two (52) months which

Appellant received is legal.

      Lastly, our independent review of the record does not reveal any

additional,    non-frivolous   issues    in   this   appeal.   Commonwealth    v.

Dempster, 187 A.3d 266, 271 (Pa.Super. 2018) (en banc); see also

Commonwealth v. Flowers, 113 A.3d 1246, 1249 (Pa.Super. 2015).

Accordingly, we grant counsel’s petition to withdraw and affirm the judgment

of sentence.

      Petition for leave to withdraw as counsel granted. Judgment of sentence

affirmed.




                                        - 12 -
J-S81034-18, J-S81035-18, J-S81036-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: : 02/05/2019




                               - 13 -